    Case 4:17-cv-00159-RP-CFB Document 12 Filed 08/25/21 Page 1 of 1


                          UNITED STATES DISTRICT COURT
                               Southern District of Iowa
U.S. Courthouse                                                   Des Moines
123 East Walnut Street                                             Davenport
Des Moines, Iowa 50309                                          Council Bluffs
Clerk of Court’s Office                                        o: 515-284-6248
www.iasd.uscourts.gov                                          f : 515-284-6418
